Citation Nr: 1516551	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  11-33 824	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a right hip disability.

3.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for lumbar subluxation complex.

4.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for cervical subluxation complex and scoliosis, to include as directly related to service or as secondary to the service-connected thoracic spine disability.

5.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for depression, claimed as secondary to the service-connected thoracic spine disability.

7.  Entitlement to service connection for hypertension, claimed as secondary to the service-connected thoracic spine disability.

8.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as directly related to service or as secondary to the cervical spine disability or the service-connected thoracic spine disability. 

9.  Entitlement to a disability rating in excess of 20 percent from April 13, 2011, and in excess of 10 percent from June 13, 2011, for thoracic muscle strain with mild scoliosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from October 9, 1997, to November 26, 1997, when she was discharged for failure to meet procurement medical fitness standards.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 RO decision.  

The Veteran presented sworn testimony in support of her appeal during a December 2014 videoconference hearing before the undersigned Veterans Law Judge.  At that time, she submitted a copy of a medical treatment report dated prior to service, reflecting emergency treatment after an automobile accident.  She has waived initial RO review of this new evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on her part is required.


REMAND

During the December 2014 hearing on appeal, the Veteran testified that she has been receiving VA medical care since February 1998.  Careful review of the Veteran's electronic claims files reveals that many of these records are not available for review.  The earliest available VA treatment records are dated in 2001, and the latest available records are dated in 2009.  Although the authors of the August 2013 Supplemental Statement of the Case indicate that VA treatment records dated from December 2011 to August 2013 were reviewed in conjunction with preparation of the Supplemental Statement of the Case, these records apparently have not been associated with the Veteran's electronic claims files.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Similarly, the record reflects that the Veteran applied for VA vocational rehabilitation assistance in 1998.  Because she currently contends that she is rendered unable to obtain or retain employment on account of her service-connected thoracic spine disability in conjunction with the other disabilities she believes should be service-connected, the Board finds that the contents of her vocational rehabilitation file are likely to be relevant to her current appeal.  Therefore, upon remand, her vocational rehabilitation file should be associated with her claims file for review by adjudicators.  

The Veteran's representative notes that the Veteran asserts her service-connected back disability has worsened since the most recent VA examination in 2011.  He therefore has requested that the VA obtain an updated VA examination to aid in the evaluation of the current level of severity resulting from thoracic muscle strain with mild scoliosis.  

Also during the hearing on appeal, the Veteran testified that she had been hospitalized after falling down the stairs in October 1997.  Careful review of the Veteran's service treatment records convinces the Board that the Veteran must be mis-remembering this incident, however.  According to the emergency room report dated October 23, 1997, she was seen on a non-urgent basis.  She reported she had fallen down stairs and bumped her right knee and right hip.  She had fortunately not hit her head in the fall.  She was given pain medication and told to report to the troop medical clinic in the morning, and to return to the Emergency Room if symptoms worsened overnight.  The Veteran signed the form indicating that she had received and understood these discharge instructions.  The record also contains her subsequent outpatient evaluation and physical therapy instructions following the fall.  There is no indication whatsoever that she was hospitalized at any point during her six weeks of service.  In light of the discharge instructions that she should return to the Emergency Room if her symptoms worsened, and that she should report to the troop medical clinic in the morning, the Board finds that the Veteran was not admitted to the hospital after her fall, and that no further requests for service hospital records are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of VA treatment records dated between February 1998 and January 2001, and from April 2009 until the present, for inclusion in the Veteran's electronic claims files.  

2.  The RO should obtain the Veteran's VA vocational rehabilitation folder and associate it with the claims folder.

3.  The veteran should be afforded a VA orthopedic examination to identify the current level of impairment resulting from the Veteran's thoracic spine disability.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

4.  After the development requested above has been completed, the RO should again review the record, making an initial determination as to whether new and material evidence has been received pertaining to the Veteran's right knee, right hip, lumbar subluxation complex, cervical subluxation complex with scoliosis, and right shoulder, prior to reviewing the other claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

